Citation Nr: 0429813	
Decision Date: 11/04/04    Archive Date: 11/10/04	

DOCKET NO.  02-12 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1968 to 
April 1973.  He served in Vietnam from May 1970 to 
October 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
VARO in Baltimore, Maryland, which denied service connection 
for PTSD. 

A review of the record discloses that in an August 11, 2003 
communication, the veteran stated he was withdrawing his 
claims for service connection for hepatitis C, and 
depression.  Therefore, these matters are no longer for 
consideration by the Board.  See 38 C.F.R. § 20.204 (2003).

The appeal is REMANDED to the RO by way of the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran should further action be required.


REMAND

A review of the evidence of record discloses that at a 
psychiatric examination by VA in July 2003, the examiner 
stated that the evaluation at that time "will be centered in 
the veteran's allegations of depression."  The Axis I 
diagnoses made following that examination were dysthymia, 
alcohol indulgence, and heroin indulgence.  No discussion was 
made with regard to PTSD.  

Further review of the record discloses varying psychiatric 
diagnoses, including PTSD.  At the time of a PTSD program 
evaluation accorded the veteran at the Coatesville VA Medical 
Center in March 2002, it was indicated that he had served as 
a helicopter mechanic in Vietnam between 1971 and 1972.  It 
was stated he "was exposed to moderate combat-related stress 
of a traumatic nature."  It was further reported the major 
focus of his experiences "was the accidental death of a 
friend."  Currently, the veteran was reported as experiencing 
a number of symptoms associated with PTSD.  

No attempt has been made to request verification of the 
veteran's alleged stressors from the U.S. Armed Services 
Center for Unit Records and Research (CURR).  Since 
development includes obtaining stressor information, a query 
to the CURR is necessary.  If that agency is not able to 
provide any stressor information claimed by the veteran, a 
request should be made of the National Archives and Records 
Administration as to whether that facility might have access 
to any probative information.  

In view of the foregoing, the Board believes that further 
development is in order, and the case is REMANDED for the 
following actions:

1.  The VA must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  In 
particular, the VA should ensure that the 
notification requirements as set forth in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) are fully complied with and 
satisfied.  This includes notifying the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence the claimant is 
expected to provide.  The veteran should 
also be requested to provide any evidence 
in his possession that pertains to the 
claim.

2.  The VA should contact the veteran and 
request that he provide any additional 
information that he can recall regarding 
his claimed stressors.  He should be as 
specific as possible in providing details 
regarding the claimed inservice 
stressors.  He should be asked to provide 
dates, places, and units of assignment at 
the times of any events, descriptions of 
events, and the names and any other 
identifying information concerning any 
other individuals involved in the events.  
At a minimum, the veteran must indicate 
the location and approximate time (a two-
month specific date range) of the 
stressful event or events questioned, and 
the unit of assignment at the time that 
stressful event occurred.  The veteran is 
to be informed that this information is 
necessary to obtain supportive evidence 
of the stressful event or events and that 
no response or an incomplete response may 
result in denial of his claim.  Of 
particular interest is the veteran's 
recollection of the incident in which his 
best friend was killed.

3.  The CURR, 7798 Cissna Road, Suite 
101, Springfield, VA  22150-3197, should 
be contacted and asked to provide unit 
diaries or command chronologies or any 
other information pertaining to 
activities of the 192th Aviation Company 
(Assault Helicopters), 10th Aviation 
Battalion (Cbt) from May 1970 to March 
1971, the 92nd Aviation Company (Assault 
Helicopters) from March to November 1971, 
and the Headquarters and Headquarters 
Company, 17th CAG, from July to 
October 1972.  If necessary, the National 
Archives and Records Administration (or 
other appropriate entity) should be 
requested to provide any information 
including unit histories, for the 
aforementioned units at the times of the 
veteran's assignment to them.  If the 
search efforts result in negative 
results, documentation to that effect 
should be placed in the claims file.  

4.  Thereafter, if credible supporting 
evidence of any claimed stressor is 
obtained, VA should schedule the veteran 
for a comprehensive psychiatric 
examination.  The claims folder and a 
copy of this REMAND must be provided to 
the examiner for review in conjunction 
with the examination.  The examiner 
should identify any psychiatric disorders 
that are present.  The examination report 
should include any diagnostic tests or 
studies, such as psychological testing, 
that are deemed necessary for an accurate 
assessment.  If the evaluation results in 
a diagnosis of PTSD, the examiner should 
specify what stressors are sufficient to 
support such a diagnosis.  The complete 
rationale for any opinion expressed 
should be provided.  

5.  Following the aforementioned 
development, the RO should review and 
readjudicate the claim on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  This must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in otherwise in order.  
No action is required of the veteran until he receives 
further notice.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



